Citation Nr: 0409933	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for 
service-connected post-traumatic stress disorder (PTSD) prior to 
July 23, 2002.

2.  Entitlement to an initial rating greater than 50 percent for 
service-connected post-traumatic stress disorder (PTSD) from July 
23, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1965 until 
November 1970.

This matter comes before the Board of Veteran's Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for PTSD and assigned a 
compensable rating of 30 percent for such condition.  However, by 
rating decision in March 2003, an increased rating was granted 
with respect to the appellant's service-connected PTSD, so his 
PTSD condition is currently evaluated as 50 percent disabling.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The appellant requested a hearing in this case, and such hearing 
was conducted in October 2003.


FINDING OF FACT

The appellant's PTSD is manifested by daily and intrusive war-
related thoughts and nightmares, panic attacks, social isolation, 
avoidance behaviors, chronic sleep disturbances, prominent 
restricted affect, very prominent hypervigilence, suicidal and 
homicidal thoughts, hallucinations, and memory loss, resulting in 
total social and occupational impairment.



CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In light of the favorable decision contained herein, that is, the 
grant of a 100 percent disability rating for the appellant's 
service-connected PTSD, it is clear that sufficient evidence was 
developed in this case in this respect.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).


II.  Entitlement to an Initial Rating Greater than 30 Percent 
prior to July 23, 2002, and Entitlement to an Initial Rating 
Greater than 50 Percent from July 23, 2002

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 2002).  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the appellant's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 (2003).  
Since the appellant appealed the initial rating assigned for his 
PTSD disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on appeal, 
i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

It is also necessary to evaluate the disability from the point of 
view of the appellant working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the extent 
of the disability in the appellant's favor.  38 C.F.R. § 4.3 
(2003).  If there is a question as to which evaluation to apply to 
the appellant's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The appellant's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. § 4.130 
(2003).  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that phrase 
are not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 is 
not restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The Board has reviewed all the evidence of record, which consists 
of VA examination records dated in February 2003, VA outpatient 
treatment records, VA hospitalization records, Social Security 
Administration records, and the appellant's contentions.  The 
criteria for the currently assigned 50 percent disability rating 
indicate that the claimant has occupational and social impairment 
with reduced reliability and productivity.  This is clearly not 
fully indicative of the appellant's situation.  For example, the 
February 2003 VA examination shows that the appellant cannot hold 
a job, has daily war memories, nightmares and flashbacks 4-5 times 
per week, very negative affect, negative and angry feelings, poor 
and interrupted sleep, inability to concentrate, very prominent 
hypervigilence, suicidal thoughts, trouble with memory, depressed 
and anxious mood, "fair" judgment, and social isolation.  In 
addition, the appellant indicated at his October 2003 hearing that 
he "has problems with authority figures" and "disobeys orders".  
As such, he has been unable to maintain a reliable occupation 
since 1972, and, in fact, he has not worked at all since 1998.  

The appellant also testified that he has physically and mentally 
assaulted his family members.  Furthermore, the appellant stated 
that he has not seen his mother, his three children, or his 
siblings in several years.  Finally, the appellant testified that 
he hears voices and that he "let's himself go with hygiene".  The 
appellant's most recent Global Assessment of Functioning (GAF) 
score of 42-45 in February 2003 confirms the severity of the 
appellant's PTSD.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  Id.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  Moreover, A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of social 
and industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).

The Board additionally notes that the aforementioned PTSD 
symptomatology was evident prior to March 1999.  For example, the 
appellant requested and was granted total disability insurance 
benefits by the Social Security Administration as of May 1, 1998.  
The Social Security Administration decision was predicated, in 
part, upon "severe PTSD" which resulted in the absence of 
substantial and gainful employment, poor social and communication 
skills, daily flashbacks, nightmares, and intrusive thoughts, 
difficulty with simple tasks, and suicidal and homicidal ideation.  
The appellant's March 1999 VA Hospitalization records also 
indicate severe PTSD symptomatology.  However, the Board 
recognizes that the appellant's March 1999 GAF score of 51 only 
indicates moderate PTSD symptomatology.  Nevertheless, the Board 
gives greater weight to the totality of the evidence and resolves 
any doubt in favor of the appellant.

Therefore, the Board concludes that the requirements of 38 C.F.R. 
§ 4.3, the objective medical evidence, and the appellant's 
statements regarding his symptomatology shows disability that more 
nearly approximates the 100 percent disability rating.  See 38 
C.F.R. § 4.7.  As previously discussed, the appellant exhibits 
inappropriate behavior, trouble with memory, social isolation, 
suicidal and homicidal ideation, and the Social Security 
Administration determined that the appellant was totally 
unemployable.  As such, a 100 percent disability rating for the 
appellant's service-connected PTSD is warranted as of March 1999 
and any reasonable doubt has been resolved in his favor.


ORDER

Entitlement to a 100 percent disability rating for PTSD is granted 
as of March 22, 1999.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



